Citation Nr: 1217255	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  05-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for skin cancer, including based upon exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran (appellant) had active service from December 1944 to July 1946, and from September 1950 to June 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Regional Office (RO) in Milwaukee, Wisconsin, which denied the veteran's claim of entitlement to service connection for skin cancer.  The Veteran appealed, and in January 2009, the Board denied the claim. 

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (CAVC).  In September 2009, the CAVC vacated the Board's January 2009 decision, and remanded the claim.  In March 2010, the Board again denied the claim.  The appellant appealed to the Court.  In July 2010, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2010 decision. That same month, the Court issued an Order vacating the March 2010 Board decision.  In November 2010 the Board again remanded the claim.  The case has returned to the Board and is ready for further review.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  There was no skin cancer during or within one year after service separation.   

2.  Although the Veteran has been diagnosed with basal cell carcinoma (skin cancer), a radiogenic disease, the most probative medical evidence of record is against a nexus between the disorder and service, including exposure to radiation.  


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated in service, and is not attributable to exposure to ionizing radiation during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) and regulations implementing this liberalizing legislation are applicable to the veteran's claim. VCAA requires VA to notify claimants of the evidence necessary to substantiate their claims, and to make reasonable efforts to assist claimants in obtaining such evidence. 

The veteran was provided formal VCAA notice in February 2003, prior to the issuance of the rating decision now on appeal from March 2004.  This notice informed him of the evidence necessary to substantiate his claim, the evidence he was responsible to submit, the evidence VA would collect on his behalf, and advised he submit any relevant evidence in his possession.  The service treatment records and private medical records reflecting treatment of the veteran's cancer were collected, and the veteran's claim was referred for evaluation of a radiation dose estimate in accordance with the governing law and regulations.  The veteran was provided the opportunity of submitting input during the development of the case. All known available evidence has been collected for review.  VCAA is satisfied. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Service Connection 

The Veteran asserts that he has skin cancer as a result of his service.  Specifically, he argues that he has skin cancer as a result of service aboard the U.S.S. Menard, which put into the Harbor at Nagasaki, Japan, and remained tied to the shoreline from 23 to 29 September 1945. The Veteran has reported that he went ashore for several hours on one occasion. It was also credibly reported that the Veteran's service duties included work below decks working with salt water evaporators, and that the harbor was full of dead bodies, which were presumably local residents who had been killed in the nuclear blast which had occurred there in August 1945. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." 38 C.F.R. § 3.303(d). Service connection may also be granted for malignant tumors, when manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection for cancer which is claimed to be attributable to ionizing radiation exposure during service can be accomplished in three different ways. First, there are [specific] types of cancer which will be presumptively service connected. 38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met. Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service." Rucker v. Brown, 10 Vet. App. 67, 71   (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994)). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii) (2011). 

The Veteran's service treatment reports do not show treatment for skin symptoms, or a diagnosis of a skin condition, other than one treatment for a boil on his upper lip, characterized as cellulitis of the face, in January 1946.  The Veteran's separation examination report from his first and second periods of active duty, dated in July 1946, and June 1952, show that his skin was clinically evaluated as normal. 

The post-service medical evidence consists of VA and non-VA treatment reports, dated between 1987 and 2002.  This evidence shows that the Veteran was diagnosed with skin cancer, including squamous cell carcinoma of the scalp, in June 1993, basal cell carcinoma near the left ear lobe in January 1997, and basal cell carcinoma near the right ear lobe in February 2000. 

The claims file includes two lay statements, from W.A.M., received in March 2003, and from J.K. (received in January 2005).  In these letters, the authors assert that they served with the Veteran, that their ship was docked in Nagasaki in September 1945, that the Veteran went ashore at least once, that the Veteran was involved in water purification aboard his ship, and, in essence, that they were exposed to radiation from working near irradiated dead bodies of Japanese who were floating in the water.  

As to number one, skin cancer is not among the diseases which can be presumptively service connected.  With regard to the possibility of service connection on a basis other than exposure to radiation, the Board finds that the claim must be denied. The Veteran was not treated for skin cancer during service, and the earliest post-service medical evidence of skin cancer is dated in 1993, which is about 40 years after separation from the Veteran's second period of active duty service. This lengthy period without treatment is evidence that there was not a continuity of symptomatology, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Furthermore, there is no competent evidence showing or indicating that skin cancer is related to his service.  Finally, there is no evidence of a tumor of the skin that was manifest to a compensable degree within one year of separation from service to warrant service connection under 38 C.F.R. §§ 3.307, 3.309. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

However, the Veteran's primary argument is that he has skin cancer due to exposure to radiation.  The Veteran is shown to be a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3) (i.e., service in Nagasaki), and he is shown to have a radiogenic disease (i.e., skin cancer), see 38 C.F.R. § 3.311(b), for which will be service connected provided that certain conditions specified in that regulation are met. 

In accordance with 38 C.F.R. § 3.311, in October 2003, the RO obtained a radiation dose estimate from the Defense Threat Reduction Agency (DTRA). The DTRA determined that the Veteran's total dose estimate was 0.2 rem, and that his upper bound total dose was less than 1 rem. 

In March 2004, a medical opinion was obtained from the Chief, Public Health and Environmental Hazards Officer (CPHEHO), which included a review of the evidence on file, to include the Veteran's DTRA dose estimates, as well as a review of the Committee on Interagency Radiation Research and Policy Coordination (CIRRPC) Science Panel Report No. 6, 1988, and interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH). It noted that application of the IREP resulted in a 99-percentile value for the probability of causation for the squamous cell carcinoma of 0.28 percent, and a 99-percentile valued for the probability of causation of the individual basal cell carcinomas of 10.68 percent. The CPHEHO concluded that it was "unlikely that the veteran's skin cancers can be attributed to exposure to ionizing radiation in service." 

In March 2004, the VA Director of the Compensation and Pension Services concurred with the CPHEHO's medical opinion. 

In a January 11, 2011 letter, the DTRA stated that Navy records confirm that the veteran participated in American Occupation of forces in Japan following WWII.  It was stated that he was present in Nagasaki from September 23 to 29, 1943.  The dose reconstruction was noted as the basis for the worst case assumptions for the veteran's scenario.  The total external gamma and skin doses were:

		Total external gamma dose: 0.035 rem
		Upper bound total external gamma dose: 0.105 rem

		Total skin dose beta plus gamma (scalp): 0.221 rem
		Upper bound total skin dose beta plus gamma (SCALP): 0.663 rem

		Total skin dose beta plus gamma (ear); 0.249 rem
		Upper bound total skin dose beta plus gamma (eaar): 0.746 rem

It was noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  

In a January 22, 2011 Memorandum from the Director, Radiation and Physical Exposures to the Director, Compensation and Pension Service it was stated that the IREP of the NIOSH was used to estimate the likelihood that exposure to ionizing radiation was responsible for the veteran's skin cancers.  It was noted that for purposes of calculation, the radiation doses were assumed to have been received as a single dose in the earliest year of exposure and that this would tend to increase the probability of causation as calculated by IREP.  The program was noted to calculate a 99th percentile value for the probability of causation of 0.18% for SCC and 8.19% for BCC.  The total probability of causation for both skin cancers is 8.36% according to IREP.  It was stated that the use of IREP by the Veteran's representative was not correct and use of the probability of causation calculated thereby is not warranted.  It was pointed out that the representative's incorrect calculation using the normal dose parameter did result in a higher PC of 23%.  It was stated that even if the calculation was correct, 23% would not gain a favorable opinion as 50 % is the PC that must be calculated.  The clinician cautioned against inappropriate use of the IREP in the future.  It was concluded that in view of the above, it was their opinion that it is unlikely that the Veteran's squamous cell carcinoma and/or basal cell carcinoma of the skin can be attributed to radiation exposure while in the military.  

In a January 24, 2011 letter to the Director of the RO, the Director of the Compensation and Pension Service discussed the January 11, 2011 and January 22, 2011 documents noted above and stated that as a result of the findings, and following a review of the evidence in its entirety, it was their opinion that there is no reasonable possibility that the veterans SCC and BCC of the skin were the result of exposure to ionizing radiation. 

A radiation dose estimate has been obtained, and based on this estimate, opinions were obtained from VA's Chief, Public Health and Environmental Hazards Officer, and from the VA Director of the Compensation and Pension Services.  All of the above noted opinions weigh against the claim.  There is no countervailing, competent evidence of record to show that the Veteran has skin cancer due to exposure to radiation.  Given the foregoing, service connection for skin cancer is not warranted under the procedures as set forth in 38 C.F.R. § 3.311. 

In reaching its decision under 38 C.F.R. § 3.311, the Board has taken the factors as listed in 38 C.F.R. § 3.311(e) into consideration, as mandated by the Court in Hilkert v. West, 11 Vet. App. 284 (1998). Specifically, the Board notes the following: the Veteran is a male; he was about 18 years of age when he was exposed to radiation; the medical evidence indicates a family history of cancer, specifically, that the Veteran's father, who was a smoker, had lung cancer; the earliest indication of skin cancer comes approximately 40 years after service, at approximately age 67; after service the Veteran worked as an auto mechanic, and there is no verified record of post-service exposure to carcinogens. 

With regard to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that skin cancer was caused or aggravated by service that ended in 1952, with exposure to radiation in 1945. In this case, when the Veteran's service treatment records (which do not show any relevant treatment, findings, or diagnoses for skin cancer), and his post-service medical records are considered (which do not show any relevant treatment prior to 1993, and which include competent and highly probative opinions against the claim), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements, to the effect that the Veteran has the claimed condition that is related to his service. 

The Board notes that in January 2005, the Veteran's representative (who has since changed) argued: 

The Organ Dose parameter used in the NIOSH document in the C-file, that the VA accepted, was for a CONSTANT DOSE. When all other parameters are run again and the Organ Dose parameter selected is for a NORMAL DOSE then the 99% percentile probability is 23% (see attachment). This is more than twice the probability that VA relied on to make their medical decision. We request another medical opinion based on the NORMAL DOSE probability. (emphasis in original). 

The representative's January 2005 statement was accompanied by a causation report, also dated in January 2005.  It appears that the representative completed this causation report over the internet, at the same website used by the CPHEHO, but that the representative's causation report used a different version of NIOSH IREP (version 5.3) than was used by the CPHEHO (version 5.2.1).  This causation report notes that it pertains to a "non-melanomous skin - basal cell" cancer model, with "general exposure information" that included an "organ dose" of "Normal (1-2)", and with a "probability of causation" showing a 99th percentile probability of 23 percent. (emphasis added). 

In the Veteran's appeal (VA Form 9), received in October 2005, the Veteran's (then) representative made a similar argument to that which was set forth in January 2005, and stated, "We simply acknowledge that there are two sets of data that can be referenced and that it seems rather arbitrary to use the data that provides the lowest probability reading without affording the veteran a reason for doing so or a medical opinion based on the NORMAL probability data." (emphasis in original). 

As documented above, the Director, Radiation and Physical Exposures to the Director, Compensation and Pension Service has addressed this argument.  It was stated that the use of IREP by the Veteran's representative was not correct and use of the probability of causation calculated thereby is not warranted.  It was pointed out that the representative's incorrect calculation using the normal dose parameter did result in a higher PC of 23%.  It was stated that even if the calculation was correct, 23% would not gain a favorable opinion as 50 % is the PC that must be calculated.  The clinician cautioned against inappropriate use of the IREP in the future.  

As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II. VCAA 

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009). The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2003.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained the Veteran's non-VA medical records.  The issue on appeal is primarily based on the assertion that skin cancer is secondary to exposure to ionizing radiation during service, and the procedures mandated at 38 C.F.R. § 3.311 have been satisfied, to include obtaining a dose estimate, and an etiological opinion. 

With regard to the possibility of service connection on a direct basis, the Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, as the Veteran is not shown to have been treated for skin cancer during service, and as this condition is first shown no earlier than 1993, about 40 years after separation from service, and as there is no competent evidence to show that skin cancer is related to the Veteran's service, no further development is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369.  


ORDER

Service connection for skin cancer, including based upon exposure to ionizing radiation is denied. 





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


